Supreme Court, New York County (Stephen Crane, J.), rendered December 6, 1990, convicting defendant, after a jury trial, of two counts of burglary in the first degree, and re-sentencing him, as a persistent violent felony offender, to concurrent prison terms of 12 years to life, unanimously affirmed.
On August 18, 1989, the defendant was pursued by a tenant from the apartment building in which he had just committed a burglary. He was arrested by two police officers who found the defendant threatening the tenant with a screwdriver. Jewelry from the burglarized apartment was found on the defendant’s person.
Evidence sufficient to prove the defendant guilty beyond a reasonable doubt was presented at the trial. The prosecutor, however, indirectly referred to the defendant’s failure to testify during her summation. Defense counsel objected and the court sustained the objection. During the charge to the jury the court gave the jury a no adverse inference charge. In the circumstances herein reversal is not warranted (cf., People v Kent, 125 AD2d 590, 591). Concur—Milonas, J. P., Rosenberger, Ross and Asch, JJ.